Citation Nr: 1114081	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right knee disability, to include a scar and arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 1972 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.  

The Veteran requested a Travel Board hearing in connection with this appeal.  He was scheduled for such in July 2007, but failed to report.  In October 2008, the Veteran's representative advised that the Veteran was homeless when the Travel Board hearing notice was mailed to him, and he had not received the notice.  The representative then requested that a videoconference hearing be scheduled in lieu of a rescheduled Travel Board hearing.  In October 2008, the undersigned determined that good cause for rescheduling the hearing (as a videoconference hearing) was shown, and the case was remanded for such.  In August 2009, the Veteran was advised that he was scheduled for a videoconference hearing in September 2009; he did not appear.  In October 2009, the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's service treatment records (STRs) show that on January 1972 service entrance examination, it was noted he had a past medical history of right knee surgery.  The knee was found to be stable and a surgical scar was noted.  In June 1972, he complained of right knee pain after a being hit by a door.  He complained of right knee pain again in October 1973; medial collateral ligament strain with mild instability was assessed.  On follow-up appointment, two weeks later, in November 1973, his knee was stable and no further treatment (other than range of motion and quad exercises) was required.  In January 1974, he was seen for pain/ swelling in the medial aspect of the right knee after injuring it two days earlier.  He had a full, but stiff range of motion and there was no instability.  It was noted that he had undergone a meniscectomy in 1971.  On orthopedic examination, the impression was recurrent giving way of the right knee.  A February 1974 X-ray revealed there were no definite bony or soft tissue abnormalities, and no effusion.  In March 1974, the Veteran was referred for a right knee arthrogram, but failed to appear.  In January 1975, he reported twisting his right knee and complained of pain; the impression was muscle strain.  He twisted his right knee again in April 1975.  On examination, he had a full range of motion with no edema, discoloration, or crepitus; degenerative joint disease (DJD) was diagnosed.  On May 1975 service separation examination, the Veteran's lower extremities were normal on clinical evaluation.  A scar, not considered disqualifying, was noted on the left knee.  [The notation of a left (vs. right) knee scar appears to be a typographical error.]

After the Veteran filed a claim of service connection for a right knee disability based on aggravation of a preexisting condition (see August 2004 VA Form 21-4138), the RO asked him to submit medical evidence from hospitals, clinics, and private physicians of treatment since military service.  He responded by submitting VA outpatient treatment records showing that he had sought treatment for right knee pain in October 2004.  This became the earliest record of postservice medical treatment for a right knee disability associated with the claims file; however, February 2005, August 2005, and October 2007 VA outpatient treatment records note that the Veteran had reported undergoing right knee arthroscopic surgery at Mt. Carmel Hospital in Columbus, Ohio in 1982 or 1983.  

In October 2009, the Board found that any records leading up to, of, and following the 1982/1983 surgery at Mt. Carmel Hospital would constitute relevant, and perhaps even critical evidence as they relate to the question of whether the Veteran's preexisting right knee disability was aggravated by his service.  The Board remanded the matter on appeal for the development of such records, and specifically instructed the RO to seek any necessary releases from the Veteran, and to advise him of the provisions of 38 C.F.R. § 3.158(a) (when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request, the claim is to be considered abandoned).  

Pursuant to the Board's remand instructions, in a November 2009 letter, the RO advised the Veteran that additional evidence was needed from him.  They requested he "complete a VA Form 21-4142 for Mt. Carmel Hospital in Columbus, Ohio, in order for [them] to obtain complete records of treatment or evaluation [he had] received," and also provided him with a copy of the provisions of 38 C.F.R. § 3.158(a).  He did not respond.  

Application of the governing regulation in the circumstances of this case would mandate dismissal of the appeal under 38 C.F.R. § 3.158(a).  However, a review of the January 2011 supplemental statement of the case (SSOC) (issued more than one year after the November 2009 request for additional information) found that when the RO readjudicated the Veteran's claim, they did not consider and apply the provisions of 38 C.F.R. § 3.158(a) to his claim.  The Board notes (in case the RO/AMC is unaware) that in past instances where it has applied the provisions of 38 C.F.R. § 3.158(a) to a case, and the case was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), the Court  has routinely held (by endorsing Joint Motions by the parties) that the Board's application of 38 C.F.R. § 3.158(a) (in the first instance) constitutes a due process violation because the Veteran's claim was being decided essentially on a basis that has not been "considered" by the originating agency.  For these reasons, the Board finds it is unable to proceed under the governing regulations.

Accordingly, the case is REMANDED for the following:

The RO must re-adjudicate the Veteran's claim of service connection for a right knee disability, to include a scar and arthritis applying the provisions of 38 C.F.R. § 3.158(a).  Then the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

